Citation Nr: 9923883	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-02 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active military duty from May 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the veteran's claims for 
service connection for posttraumatic stress disorder (PTSD) 
and schizophrenia.

The veteran failed to report for his scheduled April 1998 
personal hearing at the RO.


FINDINGS OF FACT

1.  The veteran did not serve in combat, and his reported 
stressors cannot be verified.

2.  The veteran has not been given a clear diagnosis of PTSD.

3.  There is no competent medical evidence of a nexus between 
the veteran's schizophrenia and his period of active service.

4.  There is no competent medical evidence that the veteran 
incurred schizophrenia within one year of separation from 
active service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for 
schizophrenia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Background

The veteran was stationed in Vietnam for approximately 
fourteen months.  He was an equipment storage specialist.  
The veteran was not assigned to a combat unit.  Nor was he 
awarded any decorations reflective of combat activity.  In 
July 1997 the veteran furnished the RO information referable 
to his claimed stressors.  The information was general in 
nature and did not provide specific dates, as are necessary 
for confirmation purposes.  On the worksheet, the veteran 
listed his company command and that his job required him to 
visit the hospital on a regular basis.  He further stated 
that he would see and talk to friends who were wounded or 
identify those who were killed in action.  The veteran stated 
these events occurred from 1970 to 1972 and that he was 
stationed in Long Bin.  He further stated that he came under 
rocket attacks at least weekly, and that he remembers seeing 
helicoptors coming in shot up with wounded, dying and dead 
people on them almost on a daily basis, when he acted as 
perimeter guard.  He also stated he witnessed numerous 
funerals for local nationals and Army troops.

Service medical records do not contain any treatment for or 
diagnosis of a psychiatric condition.  At the veteran's 
separation examination in January 1972, no psychiatric 
condition was noted.  Also contained within the file is the 
report of the veteran's medical examination for reserve duty 
dated in May 1976.  The veteran's psychiatric state was 
indicated to be normal.

The earliest record of treatment for a psychiatric condition 
is dated in November 1977, when the veteran was examined at 
an unidentified VA mental health clinic.  It was noted that 
he had recently been hospitalized at Hennepin Hospital.  The 
veteran reported he felt anxious and isolated, heard voices, 
and had suicidal ideas.  He was given the provisional 
diagnosis of psychosis in remission.  In March 1979, the 
veteran was taken by the police to St. Louis State Hospital 
Complex because he was wandering the streets and was confused 
and uncooperative.  He was stabilized with medication and 
became more cooperative.  He was diagnosed with schizophrenia 
catatonic type.

In February 1983, the veteran had a VA compensation and 
pension examination.  He had a number of psychotic symptoms, 
and had been experiencing seizures, however no PTSD criteria 
could be elicited.  The veteran was diagnosed with 
schizophrenia catatonic type, in partial remission, and 
seizure disorder by history.  In June 1985, the veteran was 
hospitalized at the Jefferson Barracks VA Medical Center 
(VAMC) because he was hearing voices telling him to hurt 
someone.  He stayed in the hospital for approximately two 
weeks and was stabilized with medication.  He was diagnosed 
with paranoid schizophrenia.  In 1990, after several years of 
treatment for schizophrenia, the veteran was granted 
nonservice connected pension for that disability.

In a VA examination conducted in August 1997, the examiner 
interviewed the veteran at length to determine whether there 
were any specific stressors which might be linked to some of 
the veteran's symptoms, and which could support a diagnosis 
of PTSD.  The veteran said he served in quartermaster and 
performing guard duty.  The examiner found that the veteran 
had frequent thoughts and dreams about Vietnam.  He had a 
number of symptoms, including hallucinations, nightmares, 
avoidance, detachment, restricted range of affect, increased 
arousal, sleep difficulties, emotional outbursts, 
concentration difficulties, hypervigilance, startle response, 
reactivity, and suicide attempts, which could be indications 
of PTSD, but also were accounted for by his longstanding 
schizophrenia.  After an extensive interview, the examiner 
concluded that because the veteran did not report any 
specific stressors from his Vietnam experience, but rather 
described combat experiences he imagined others having as 
well as general thoughts about Vietnam, his symptomatology 
did not support a diagnosis of PTSD.  The diagnosis was 
paranoid schizophrenia.

Another VA psychiatric examination was performed in July 
1998.  The veteran again reported hearing voices, and having 
flashbacks of wounded soldiers.  He had feelings of rage and 
felt the impulse to harm others.  He described witnessing 
screaming, severely wounded soldiers on a helicopter which 
landed near the hospital where he was working.  He had 
flashbacks of this incident which made him feel angry.  The 
examiner was unable to establish a diagnosis of PTSD because 
the symptoms reported by the veteran were accounted for by 
his schizophrenia.

The claims file contains both VA and private clinical records 
documenting treatment for schizophrenia dating to September 
1998.  For the purposes of this decision, details of these 
records are not necessary.  It is sufficient to note that at 
no time was the veteran given a clear diagnosis of PTSD.  In 
April 1998, he was treated at the Hopewell Center where an 
interview of the veteran was performed.  In the diagnosis 
portion of the record, the examiner indicated further 
evaluation was necessary to rule out PTSD.  September 1998 
progress notes from the Hopewell Center show a diagnosis of 
"possible post-traumatic stress disorder" was rendered.  
However, there are no specific stressors described to 
indicate on what basis this "possible" diagnosis was made.  
The progress notes from these private records state that the 
veteran will be seen in 12 weeks for follow-up, but no 
additional records are in the claims file.  


B.  Analysis

1.  Posttraumatic Stress Disorder

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question in evaluating a claim 
for service connection is whether the claim is well-grounded. 
A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the 
claim need not be conclusive it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim there is no duty to assist the claimant in developing 
the facts pertinent to his claim and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

For a claim for service connection for PTSD to be well 
grounded, there must be (1) medical evidence establishing a 
clear diagnosis of PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  A clear diagnosis is an unequivocal diagnosis made 
by a mental health care professional.  See Cohen, 10 Vet. 
App. at 140.

The regulations governing service connection for PTSD differ 
somewhat from those for other conditions because they require 
evidence of an in-service stressor, as opposed to evidence 
that a disease or injury was incurred or aggravated during 
service or within a presumptive post-service period.  Compare 
38 C.F.R. § 3.304(a) with 38 C.F.R. § 3.304(f); see Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  The type of evidence 
which will be accepted to verify the existence of the in-
service stressor varies, depending on whether or not the 
veteran was engaged in combat with the enemy.  If it is 
determined through military citation or other supporting 
evidence that a veteran engaged in combat with the enemy, and 
that the claimed stressors are related to combat, the 
veteran's testimony regarding the reported stressors is 
accepted as conclusive evidence as to the occurrence of the 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)-(f).  
If, however, a veteran did not engage in combat or the 
claimed stressor is unrelated to combat, then there must be 
additional credible supporting evidence to verify the 
occurrence of the alleged stressor.  38 C.F.R. § 3.304(f).  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

As noted above, the veteran was asked to provide more 
specific information regarding his alleged stressors, and 
provided only the general information that his stressors 
occurred during the period of 1970-1972.  This information is 
not specific enough as a basis for confirmation by the United 
States Army and Joint Services Environmental Support Group 
(ESG).  Moreover, the information that the veteran has 
provided with respect to his service assignments, which he 
claims brought him into stressful situations, is 
inconsistent.  Whereas the veteran's service records indicate 
he was a equipment storage specialist, the veteran has at 
different times described assignments as a perimeter guard, 
heavy equipment operator, and quartermaster.  He also 
maintains that his assignment somehow involved visiting army 
hospitals to identify dead soldiers.  There is no 
verification in the veteran's discharge documentation that he 
held any of these assignments.  The veteran has failed to 
submit credible supporting evidence that the claimed in-
service stressor actually occurred.

In addition, the veteran has not been diagnosed with PTSD.  
The September 1998 "possible" PTSD diagnosis from the 
Hopewell Center is not an unequivocal diagnosis.  See Cohen, 
10 Vet. App. at 140.  The two recent VA examinations, 
conducted in August 1997 and July 1998, failed to establish 
diagnoses of PTSD, concluding that the veteran's symptoms 
were accounted for by his schizophrenia.  As neither the 
verified stressor nor clear diagnosis requirements for a 
well-grounded claim for PTSD are not met, the appeal must be 
denied.


2.  Schizophrenia

To establish that a claim for service connection, other than 
for PTSD, is well grounded the appellant must demonstrate the 
existence of a current disability, the incurrence or 
aggravation of a disease or injury in service, and a nexus 
between the current disability and the in-service injury.  
Lay or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.  Medical evidence is 
required to provide the existence of a current disability and 
to fulfill the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In addition, certain diseases are subject to service 
connection on a presumptive basis if they are manifested to a 
compensable degree within an applicable time period.  
38 C.F.R. §§ 3.307, 3.309.  Schizophrenia is a psychosis 
which, if manifested within a year after separation from 
service, is presumed to have been incurred during service.  
38 C.F.R. § 3.309(a).

Service medical records do not contain any evidence of a 
psychiatric problem in service.  The first evidence of 
schizophrenia is contained in clinical records dated in 1977.  
As the veteran was separated from service in January 1972, 
this evidence does not fall within the one-year presumptive 
period.  Indeed, the reserves medical examination dated in 
1976 indicates that the veteran's psychiatric state was 
normal at that time.  Nor does the record contain any medical 
evidence of a causal link between the veteran's schizophrenia 
and his period of active service.  In order to establish the 
nexus component of a well-grounded claim, the veteran must 
present competent medical evidence linking his current 
condition to his period of active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).  In the 
absence of competent medical evidence linking the current 
disability to an in-service injury or disease, service 
connection is not established.  See Epps, 126 F.3d at 1467-
68.

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claims.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the veteran's claims, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claims, and as an explanation as to why his 
current attempt fails.


ORDER

1.  The claim for service connection for PTSD is denied.

2.  The claim for service connection for schizophrenia is 
denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

